Case 1:20-cv-05504-AT Document 15 Filed 07/22/20 rE5 1s BAA
DOCUMENT

COHEN‘ ?}GREEN #2"

  

DATE FILED: 7/22/2020

 

 

July 22, 2020
Hon. Analisa Torres, U.S.D,J.
United States District Court
Southern District of New York
40 Foley Square, Room 15D
New York, NY 10007

By Electronic Filing.

Re: Consent to Intervention Motion and Scheduling in
Gallagher et al. v. New York State Board of Elections et al ., 20-cv-5504

Dear Judge Torres:
My firm represents the Plaintiffs in the matter named above and we write for two purposes.

First, as requested in Your Honor’s Order earlier this afternoon, you asked we inform the
Court if we intended to oppose the proposed intervenors’ motion to intervene. We do not.

Second, I have noticed that there was an embarrassing typo in my scheduling motion (granted
by Judge Ramos on Friday). Specifically, the motion requested that Plaintiffs’ Reply be due on (the
non-existent) “Thursday, July 22, 2020,” rather than Thursday, July 23, 2020. I ask that the Court
direct the docket clerk to re-set the deadline for our Reply to be July 23, 2020, which was what I
intended to write. I have spoken with Owen Conroy at the Attorney General’s office, who is
representing all Defendants, and the Defendants do not object to this request.

We believe that schedule will allow the parties adequate time to brief these important issues,
while also allowing the Court sufficient time to issue a ruling before August 3, 2020, when the election
results are due to be certified.

Respectfully submitted,
GRANTED. By July 23, 2020, Plaintiffs shall file

their reply, if any. /s/ J. Remy Green
SO ORDERED. J. Remy Green
Honorific/ Pronouns: Mx., they/their/ them
Dated: July 22, 2020 COHEN& GREEN P.L.L.C.
New York, New York 1639 Centre St., Suite 216

Ridgewood, New York 11385

remy@femmelaw.com
O}- Attorneys for Plaintiffs
ANALISA TORRES
United States District Judge

 

 

Cohen&Green P.L.L.C. - 1639 Centre Street, Suite 216 - Ridgewood, New York - 11385 + t: (929) 888.9480 - f: (929) 888.9457 - FemmeLaw.com

 
